Title: To James Madison from Thomas Rodney (Abstract), 20 April 1805
From: Rodney, Thomas
To: Madison, James


20 April 1805, Washington, Mississippi Territory. “Since it has been known here that Mr. R. W. is appointed governor of this Territory we have been Told that Mr. West the present Secretary talks of resigning. If this Should happen I beg leave to mention Mr. John Fisher of Dover in the State of Delaware as a fit person to succeed him. Mr. Fisher is of 24 or 25 years Standing at the Barr, and has been Successful in practicing the Law, and acted as Secretary of that State under the late Administration of Governor Hall. He has uniformly been in Politics with the present Ruling party of the U.S. and is a Moral man. Upon mentioning him to Mr. Williams it met with his approbation and he Said he would write himself in Mr. Fishers favor to the President. I have mentioned this in a Letter to Mr. F. That he may be in Some degree prepaired to answer in case Such an appointment should take place.”
